                          UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA

CMI ROADBUILDING, INC., and                     )
CMI ROADBUILDING, LTD.                          )
                                                )
                            Plaintiffs,         )
                v.                              )      Case No. CIV-18-1245-G
                                                )
SPECSYS, INC.,                                  )
                                                )
                            Defendant.          )

                                          ORDER

      Now before the Court is the Omnibus Motion in Limine (Doc. No. 357) filed by

Defendant SpecSys, Inc. (“SpecSys”). Plaintiffs CMI Roadbuilding, Inc. (“CMI”) and

CMI Roadbuilding, Ltd. have responded in opposition (Doc. No. 375), and the Motion is

now at issue.

      This lawsuit stems from a series of purchase orders (the “Purchase Orders”)

whereby SpecSys agreed to manufacture mobile equipment and provide related design

and engineering services to CMI. The core issues in the case are (1) whether SpecSys

breached the Purchase Orders and/or the parties’ Confidentiality and Non-Disclosure

Agreement (“NDA”); (2) what amounts, if any, CMI owes SpecSys under outstanding

invoices and for work otherwise performed by SpecSys and accepted by CMI; and

(3) what items, if any, SpecSys is obligated to turn over to CMI. The matter is set on the

Court’s June 2021 jury-trial docket.

                                STANDARD OF DECISION

      A motion in limine is a “pretrial request that certain inadmissible evidence not be
referred to or offered at trial.” Edens v. The Netherlands Ins. Co., 834 F.3d 1116, 1130

(10th Cir. 2016) (emphasis and internal quotation marks omitted). It “is a request for

guidance by the court regarding an evidentiary question, which the court may provide at

its discretion to aid the parties in formulating trial strategy.” Jones v. Stotts, 59 F.3d 143,

146 (10th Cir. 1995). A court’s in limine rulings are preliminary and “subject to change

as the case unfolds.” Luce v. United States, 469 U.S. 38, 41-42 (1984).

                                        DISCUSSION

   I.      Opinion Testimony Regarding Damages

        SpecSys first argues that certain types of damages at issue in this litigation cannot

be proven without expert testimony and that—because the only disclosed and permitted

opinion testimony on damages is that to be offered by Plaintiffs’ expert John West in

relation to lost sales—all other opinion testimony regarding these types of damages should

be disallowed per Rule 701 of the Federal Rules of Evidence. Def.’s Mot. at 9-11.

Plaintiffs respond that Rule 701 does not categorically preclude lay witness testimony

concerning damages. Pls’ Resp. at 1-3.

        Rule 701 “expressly prohibits the admission of testimony as lay witness opinion if

it is based on ‘specialized knowledge.’” LifeWise Master Funding v. Telebank, 374 F.3d

917, 929 (10th Cir. 2004) (citing Fed. R. Evid. 701) (holding that CEO of company could

not testify as to damages model concerning “moving averages, compounded growth rates,

and S-curves” because they were “technical, specialized subjects”). The Tenth Circuit has

instructed, however, that a witness with personal knowledge of and experience with a

company may offer a “straightforward opinion as to lost profits using conventional
                                              2
methods based on [the company’s] actual operating history.” Id. at 929-30 (citing cases

where “courts found business owners’ testimony admissible under Rule 701 because the

owners had sufficient personal knowledge of their respective businesses and of the factors

on which they relied to estimate lost profits” and where “the owners offered valuations

based on straightforward, common sense calculations”).

          The parties have not identified the testimony at issue with sufficient specificity to

allow the Court to agree (or disagree) that the types of damages at issue 1 are, by their

nature, too complicated to explain or compute without technical or specialized knowledge.

Accordingly, this request is DENIED.

    II.      Statements Implying that Plaintiffs Need Not Pay for Goods and Services that
             Were Not Delivered

          SpecSys next seeks exclusion of statements suggesting that CMI “does not have to

reimburse or pay SpecSys for goods purchased and services provided by SpecSys because

SpecSys has not yet delivered them.” Def.’s Mot. at 12. SpecSys predicates this argument

on its theory that SpecSys “has a valid security interest and statutory lien that is properly

perfected by possession over unpaid goods and services.” Id.

          To accept SpecSys’ argument would require the Court to rule on factual questions

still at issue. This request is DENIED. See 75 Am. Jur. 2d Trial § 42 (2021) (“The use


1
  SpecSys points to “damages relating to delays in brin[g]ing products to the marketplace,”
“costs associated with finding other vendors to perform the work,” and “lost profits,” as
such damages relate to the alleged breach of Purchase Orders. SpecSys further points to
“lost sales,” “lost profit,” “lost good will,” and “other loss of business assets,” as such
damages relate to the alleged conversion. See Def.’s Mot. at 10 (internal quotation marks
omitted).

                                                3
of motions in limine to summarily dismiss a portion of a claim has been condemned, and

the trial courts are cautioned not to allow motions in limine to be used as unwritten and

unnoticed motions for summary judgment or motions to dismiss.”)

   III.      Statements Conveying an Impression of Wealth

          SpecSys requests that the Court exclude all references to the “Wald Family of

Companies,” and any statement conveying the impression that Kevin Wald, his family, or

SpecSys is wealthy, including statements regarding ownership of a boat and jet. Def.’s

Mot. at 12-13. SpecSys contends that such statements are not relevant and are highly

prejudicial. Id. Plaintiffs respond that they “have no intention of presenting evidence to

convey the wealth of SpecSys” but plan to offer evidence “regarding the operation of

SpecSys, the associated companies, and its parent [company] Ritalka[,] [Inc.]” Pls.’ Resp.

at 4-5.

          In light of Plaintiffs’ response, the Court concludes that SpecSys’ request is moot

and DENIES the request on that basis. Consistent with their representation to the Court,

Plaintiffs shall refrain from referencing assets of Mr. Wald and SpecSys that bear no

relevance to this litigation.

   IV.       Evidence of Disputes and Lawsuits with Customers

          Citing Federal Rule of Evidence 404(b), SpecSys seeks to exclude evidence

pertaining to lawsuits or disagreements between SpecSys and its other clients. Def.’s Mot.

at 13-14. In response, Plaintiffs reference a prior legal dispute in which SpecSys alleged

that production delays were occasioned by the actions/inactions of its client. Pls’ Resp. at

5-6. Plaintiffs argue that these allegations are relevant insofar as they are “akin” to
                                               4
SpecSys’ allegations in this lawsuit.   Id. at 6.

        Rule 404(b) prohibits the admission of evidence “of any other crime, wrong, or act

. . . to prove a person’s character in order to show that on a particular occasion the person

acted in accordance with the character.” Fed. R. Evid. 404(b)(1). Such evidence,

however, “may be admissible for another purpose, such as proving motive, opportunity,

intent, preparation, plan, knowledge, identity, absence of mistake, or lack of accident.”

Fed. R. Evid. 404(b)(2).

        Plaintiffs’ explanation for the relevance of the other lawsuit—that SpecSys’ prior

allegations show its propensity to blame clients for its failure to meet contractual

obligations—merely reflects a purpose prohibited by Rule 404(b)(1). Absent a showing

of a purpose permitted under Rule 404(b)(2), evidence of other disputes and lawsuits will

be excluded.

        The request is therefore GRANTED.

   V.      Testimony that a Work Order Detail is a Bill

        SpecSys requests that Plaintiffs “be prohibited from showing a witness a Work

Order Detail and/or asking any witness (that did not invoice CMI) a leading question with

the phrase, ‘you billed my client.’” Def.’s Mot. at 15-16. SpecSys argues that billing was

done through invoices and the Work Order Details merely indicate hours that certain

employees log against a particular daily work order. SpecSys argues that calling a Work

Order Detail a “bill” is misleading in general and, further, confusing because a Work Order

Detail “does not necessarily show all the hours put in on a particular project.” Id. at 15.

        The Court agrees that, as a general matter, it would misstate evidence and confuse
                                              5
the jury to refer to a Work Order Detail as a bill when it is not. The Court GRANTS

SpecSys’ request to prevent the parties from referring to a Work Order Detail as a bill at

trial. Beyond that, whether any particular question is improper must be determined based

on the exact question and context.

   VI.      Photographs and Opinions Regarding Completeness of TR-4 Machines by
            CMI’s Aaron Bottorff

         SpecSys seeks to exclude photographs of the TR-4 machines taken by Aaron

Bottorff on or about August 29, 2018, arguing that, because the photographs do not show

the current status of the machines, the photographs are not relevant and will confuse the

jury and prejudice SpecSys. Def.’s Mot. at 16-18. SpecSys contends that it would be

“highly prejudicial for CMI to present pictures of an incomplete machine when it had

breached its own obligations to supply parts.” Id. at 17 (arguing that at the time Mr.

Bottorff took the pictures, “CMI had not yet procured all the parts for which it was

responsible in order for SpecSys to build the first TR-4 [machine]” and “CMI was still

fixing design errors”). SpecSys also notes that the parties resumed work on the TR-4 in

2019. Id. Plaintiffs respond that, pursuant to the applicable purchase order, the deadline

for the machine’s completion was in May 2018 and that the parties’ discussions in 2019

did not result in an agreement. Id. at 7-8.

         The photographs are relevant to show the condition of the TR-4 machines on the

date the pictures were taken. The reasons for the condition of those machines on that date

and differences in condition before or after that date, are factual issues that the parties may

address at trial. This request for exclusion is DENIED.


                                              6
       SpecSys also seeks to exclude opinion testimony from Mr. Bottorff regarding the

completeness of the machines on the date in question. SpecSys argues that such opinion

testimony is improper because it “require[s] specialized knowledge of the manufacturing

effort as to the percentage of completion,” and Mr. Bottorff was not disclosed as an expert.

Def.’s Mot. at 18.

       Mr. Bottorff may testify to his own observations of the machines in question,

including—if supported by facts establishing knowledge—his view of the completeness

of the work at that time. Mr. Bottorff may not, however, offer opinions “based on

scientific, technical, or other specialized knowledge within the scope of Rule 702.” Fed.

R. Evid. 701(c). SpecSys’ request is to this extent DENIED.

    VII.   Evidence of Workplace Injuries and Death of SpecSys Employee

       SpecSys requests that Plaintiffs be prohibited from raising at trial any reference to

workplace injuries or a fatal accident occurring on SpecSys’ property. Def.’s Mot. at 18.

Plaintiffs respond that they do not intend to inquire into these matters. Accordingly, this

request is DENIED as moot. Pls’ Resp. at 8.

    VIII. Evidence and Argument Concerning ISO Policies and Requirements

       SpecSys seeks to preclude Plaintiffs’ experts from offering opinions concerning

whether SpecSys “followed its ISO:9001 policies and procedures.” Def.’s Mot. at 19. 2




2
  SpecSys also requests that Plaintiffs be prohibited from misrepresenting the language of
the ISO at trial. Given the lack of specificity of this request and SpecSys’ failure to tie
the request to a rule of evidence, the Court DENIES the request without prejudice. See
Shotts, 2018 WL 4832625, at *1.

                                             7
SpecSys argues that Plaintiffs’ experts did not identify such opinions in their Rule 26(a)(2)

disclosures. See Fed. R. Civ. P. 26(a)(2)(B)(i), (a)(2)(C)(ii). Plaintiffs did not respond to

this specific argument.

          Opinion testimony that was subject to the disclosure requirements of Rule 26(a)(2)

but not so disclosed is barred from presentation at trial “unless the failure was substantially

justified or is harmless.” Fed. R. Civ. P. 37(c)(1). Because Plaintiffs have not attempted

to make this showing, the Court GRANTS this request for exclusion of expert testimony. 3

    IX.      Evidence and Argument Concerning Incorporation of Competitors’ Designs

          SpecSys seeks exclusion of the opinions of Plaintiffs’ expert John Phillips

regarding how “the TP-4 may contain design work plagiarized from a competitor’s

machine.” Def.’s Mot. at 20-22 (internal quotation marks omitted). Citing Rules 403 and

602 of the Federal Rules of Evidence, SpecSys argues that the proposed testimony should

be excluded as speculative and overly prejudicial. 4 Id. SpecSys’ Rule 602 challenge has

no merit, as that rule “does not apply to a witness’s expert testimony under Rule 703.”

Fed. R. Evid. 602.

          As to SpecSys’ argument that the probative value of the testimony is substantially

outweighed by a danger of unfair prejudice under Rule 403, the Court concludes that



3
 The admissibility of lay opinion testimony on the subject matter was not raised in
SpecSys’ motion and therefore is not considered by the Court.
4
  Plaintiffs contend that this challenge should have been raised in SpecSys’ Daubert
motion pertaining to this expert. See Doc. No. 212. Because SpecSys did not frame its
request as a Rule 702 or Daubert challenge, the Court shall not consider the propriety of
exclusion on those bases.

                                              8
exclusion at this juncture would be premature, as the decision may turn “upon the

character of the other evidence admitted at trial.” Richardson, 186 F.3d at (internal

quotation marks omitted) (“Normally, such weighing should be done against a backdrop

of the actual evidence at trial, making a final decision in a pretrial hearing highly

unlikely.”).

         For these reasons, the Court DENIES the request for exclusion.

   X.        Evidence and Argument that TR-4 Materials Were Used on Other Projects

         SpecSys argues that Plaintiffs should not be permitted to speculate as to whether

“certain parts provided by CMI or certain raw materials purchased by SpecSys were used

in other projects.” Def.’s Mot. 22. Because SpecSys fails to identify the specific evidence

it seeks to exclude, the Court DENIES the request. See Shotts, 2018 WL 4832625, at *1

(“[M]otions in limine that generally lack specificity as to particular evidence are properly

denied.”).

   XI.       Opinions Concerning the Content of the Deliverables

         SpecSys seeks to exclude opinion testimony that is critical of the “deliverables”

SpecSys provided to CMI, arguing that these opinions require the scientific knowledge of

an expert. Def.’s Mot. at 22-23. SpecSys further argues that, because CMI’s sole technical

expert John Phillips was not critical of many of the deliverables when discussing them

during his deposition, he should not be permitted to “offer[] any new critical opinions

about the substance of any of these deliverables [at trial].” Def.’s Mot. at 23.

         To the extent SpecSys requests that the Court limit Mr. Phillips’ testimony to the

opinions stated in his deposition, the request is DENIED. The scope of expert testimony
                                             9
is confined by Rule 26(a)(2) disclosures, not deposition testimony. To the extent SpecSys

requests exclusion of all lay opinion testimony regarding the nature or quality of the

deliverables, the request is likewise DENIED. SpecSys’ conclusory statement that these

opinions require specialized, technical knowledge is insufficient to support exclusion at

this stage. SpecSys may reassert its argument for the Court’s assessment “against a

backdrop of the actual evidence at trial.” Richardson, 186 F.3d at 1276.

   XII.   Expert Opinions of John Phillips Beyond His Report

       SpecSys next requests that the Court prohibit Plaintiffs’ expert John Phillips from

offering opinions at trial beyond those disclosed in his report. Def.’s Mot. at 23-24.

Plaintiffs respond that they do not anticipate that Mr. Phillips will present new opinions

on direct examination. Accordingly, this request is DENIED as moot.

   XIII. Opinions of Lay Witnesses Requiring Specialized Knowledge

       Citing Rule 701 of the Federal Rules of Evidence, SpecSys broadly requests that

Plaintiffs’ lay witnesses be prohibited from opining on scientific, technical, or other

specialized matters within the exclusive purview of expert witnesses. Def.’s Mot. at 24-

25. In the absence of any indication from SpecSys as to the specific evidence it seeks to

exclude under Rule 701, the request is DENIED. See Hussein v. Duncan Reg’l Hosp., Inc.,

No. CIV-07-0439-F, 2009 WL 10672480, at *1 (W.D. Okla. Oct. 20, 2009) (Without a

detailed presentation of the facts which give rise to the issue sought to be addressed by the

motion in limine, a motion in limine amounts to little more than a request that the court

faithfully apply the rules of evidence. That is not the office of a motion in limine.”).



                                             10
   XIV. Evidence and Argument that Payment for TP-4 Parts was Contingent on Parts
        Having a Return Policy

       SpecSys seeks exclusion of evidence and argument that CMI “does not have to

reimburse SpecSys for long-lead TP-4 parts SpecSys purchased” because the parts did not

come with return policies. Def.’s Mot. at 25-27. SpecSys contends the evidence is

“irrelevant and could mislead the jury into believing that a return policy was somehow

required.” Id. at 27. SpecSys points to a proposal for “TP-4 Production Long Lead

Purchasing,” signed by CMI’s Les Bebchick, which SpecSys notes does not contain a

requirement that the parts have a return policy. See Doc. No. 357-18. Plaintiffs respond

that SpecSys “did not have a contract to build the TP-4,” and that the issue is one of

“interpretation of the agreement,” which should be “analyzed during the presentation of

evidence at trial.” Pls.’ Resp. at 13.

       Whether the absence of a return option affected the damages incurred upon any

failure to reimburse is a factual dispute to be resolved at trial. This request for exclusion

is DENIED.

   XV.    Evidence and Argument Concerning Mechanical Engineers’ Degrees

       Arguing that it would be misleading to the jury, SpecSys seeks exclusion of

evidence or argument suggesting that SpecSys did not have engineers with a “controls

engineering degree” or a “powertrain engineering degree,” or that SpecSys otherwise did

not have “adequate degreed engineers on staff to complete PO 20501 or any other

Purchase Order.” Def.’s Mot. at 27-28. SpecSys argues that it was not contractually

obligated, under PO 20501 or otherwise, to supply engineers with degrees in these areas


                                             11
and that, moreover, there are no degree programs for controls engineering or powertrain

engineering. Id.

       In response, Plaintiffs point to the language in a proposal that “It is expected that

SpecSys will staff [the] effort with the following (4 Full Time Engineers): Qty 2 Hydraulic

& Powertrain Engineers / Designers [and] Qty2 Electrical & Controls Engineers.” Pls.’

Resp. at 13 (citing Doc. No. 375-16 at 1). Plaintiffs contend that the matter is one of

contract interpretation and should be reserved for the jury.

       SpecSys fails to provide a meaningful discussion of how the probative value of the

proposed evidence is substantially outweighed by the purported danger of misleading the

jury. See Fed. R. Evid. 403. Without more, the Court determines that “such weighing

should be done against a backdrop of the actual evidence at trial.” Richardson, 186 F.3d

at 1276. The request is therefore DENIED without prejudice.

   XVI. Evidence of Economic Development Money

       SpecSys requests that the Court prevent Plaintiffs from mentioning to the jury that

SpecSys received economic development funds from a municipality in Minnesota. Def.’s

Mot. at 28. Plaintiffs respond that they do not intend to raise this matter at trial. The

request is DENIED as moot. Pls.’ Resp. at 14.

   XVII. Evidence of SpecSys Employees’ Criminal Records

       SpecSys seeks the exclusion of evidence pertaining to the criminal histories of

SpecSys employees. Def.’s Mot. at 28-29. Plaintiffs respond that they do not intend to

raise this matter at trial. Pls.’ Rsp at 14. The request is DENIED as moot.



                                            12
   XVIII. Evidence of Lost Sales and Lost Parts Sales for TR-4, TP-4, RM-6, and RM-11

         SpecSys seeks to exclude evidence of lost sales and lost parts sales for the TR-4,

TP-4, RM-6, and RM-11 machines, arguing that Plaintiffs “admitted” that they failed to

mitigate their damages as to these items. Def.’s Mot. at 29-30. SpecSys argues that

Plaintiffs failed to hire a new engineer after Chad Harrison quit and that, after Plaintiffs’

relationship with SpecSys was terminated, Plaintiffs made a business decision not to

pursue the RM-6 and RM-11 and never attempted to finish the TR-4 or the TP-4. Id.

Plaintiffs respond that mitigation of damages is a question of fact for the jury. Pls.’ Resp.

at 14.

         The Court declines to rule on the affirmative defense through a motion in limine.

See 75 Am. Jur. 2d Trial § 42 (2021) (“The use of motions in limine to summarily dismiss

a portion of a claim has been condemned, and the trial courts are cautioned not to allow

motions in limine to be used as unwritten and unnoticed motions for summary judgment

or motions to dismiss.”); Petty v. Metro. Gov’t of Nashville & Davidson Cnty., 687 F.3d

710, 720-21 (6th Cir. 2012) (addressing use of motion in limine to dispose of affirmative

defenses). This request is DENIED.

   XIX. Evidence of Lost Sales and Lost Parts Sales for the SP-5 and TM-11

         SpecSys also seeks to exclude evidence of lost sales and lost parts sales for the SP-

5 and RM-11 machines. Def.’s Mot. at 31. SpecSys argues that CMI “admitted that [its]

only lost sales were on the TR-4 and the TP-4” and that CMI sold “both the SP-5 and RM-

11 just months after SpecSys was terminated.” Id.(emphasis omitted).

         Based on the limited information presented, the Court cannot conclude that there
                                              13
are no damages that could be proved insofar as the cited machines and parts. This request

for exclusion is DENIED.

   XX.    Evidence of Costs of Parker Controls Used in SP-5 and TM-11

       SpecSys argues that evidence of the cost of what the parties refer to as the “Parker

controls” used in the SP-5 and TM-11 machines following SpecSys’ termination is

irrelevant to the issue of damages and should be excluded. Def.’s Mot. at 31. SpecSys

notes that the machines “used IFM controls” when SpecSys worked on them, but that

“these controls were switched to Parker controls” when CMI hired Van-Tech to complete

work on the machines. Id. Plaintiffs respond that the evidence is relevant because the

costs were “incidental to the breach of the purchase orders” and speak to the issue of

mitigation of damages. Pls.’ Resp. at 15. Neither SpecSys’ Motion nor the supporting

documentation advises the Court of the reasons underlying CMI’s decision to switch to

the Parker controls.

       The Court concludes that the actual cost of completion of the SP-5 and TM-11

machines is relevant to the issue of damages. Whether the switch from IFM controls to

Parker controls was sufficiently related to the alleged breach under the applicable measure

of damages is a determination for the jury. This request is DENIED.

                                     CONCLUSION

       For the reasons outlined above, Defendant’s Omnibus Motion in Limine (Doc. No.

357) is GRANTED IN PART AND DENIED IN PART.




                                            14
IT IS SO ORDERED this 18th day of June, 2021.




                                15
